DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the virtual function locations (claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10, 13, the recited limitation “waits” would have been indefinite to one of ordinary skill in the art at the time of the invention.  One of ordinary skill would not have known the metes and bounds of waits.  Specifically, one of ordinary skill would not have known how the recited waits is manifested in the technology.  Under one scenario, the waits is passive where nothing happens with the structure that is waiting, but under an alternate scenario, the waits is active where something active (like a clock) is monitoring the waiting.  Correction is required to clarify the scope of waits.
Claim 11 is rejected based on dependency from claim 10. 
Claim 14 is rejected based on dependency from claim 13. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim limitation “means to” (in claim 15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The recited “means to” is a software function to route commands, without a showing of any structure that executes the software function.  A showing of structure that executes the software function, is required.
  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4, 15,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20210191657) and in view of Hashimoto (US 20170220292)
Claim 1. Moss discloses A data storage device (eg., data storage device 110 corresponding to the device 100 of FIG. 1, 0034 Fig. 2), comprising:
a non-volatile storage unit (eg., A memory module 140 corresponds to the memory 104 in FIG. 1 and includes a non-volatile memory (NVM), 0042 Fig. 2);
a volatile memory unit, comprising one or more first volatile memory locations, one or more second volatile memory locations, and a controller memory buffer (CMB) (eg., controller 120 represents various forms of volatile and/or non-volatile memory (e.g., SRAM, DDR DRAM, flash, etc.) utilized as local memory by the controller 112. Various data structures and data sets stored by the memory including one or more map structures 122, one or more caches 124 for map data and other control information, and one or more data buffers 126 for the temporary storage of host (user) data during data transfers., 0038 Fig. 2;  local memories 206A, 206B are denoted as CMB 1 and CMB 2., para 0055 Fig. 7; “Controller Memory Buffer,” or CMB, 0022); and
a controller coupled to the non-volatile storage unit and the volatile memory unit, and the controller is configured to (eg.,  controller 102 , 0032 Fig. 1;  SSD 110 includes a controller circuit 112, 0036):
receive one or more read, write, or copy commands from a host to read data from, write data to, or both to/from, the non-volatile storage unit; route the received one or more read or write commands to one or more first virtual function locations (eg., host 212 may issue virtualized read, write and flush commands to the VCMB 220 for execution by the respective controllers 208A, 208B to transfer or otherwise alter the data stored in the NVMs 210A, 210B., 0056, Fig. 7;   the VCS will be evaluated and, as required, converted into one or more local command sets (LCSs) to describe the local command processing necessary to carry out the VCS. The LCSs are processed by/distributed to the appropriate storage devices at block 310 for storage in the individual local controller memory partitions, 0076);  and
Moss does not disclose, but Hashimoto discloses 
utilize the CMB to copy the data from a first location of the non- volatile storage unit to a second location of the non-volatile storage unit, wherein copying the data from the first location to the second location utilizes one or more second virtual function locations (eg., When the controller 10 carries out a garbage collection operation of the flash memory 16, the controller 10 carries out a data copy operation, so as to transfer data from one or more input blocks 50 and active blocks 46 in the active block pool 460 to other input blocks 44 (45) and the free blocks 430 in the free block pool 430, 0048 Fig.2, 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, providing the benefit of defragmentation of data (see Hashimoto, 0002, 0019)  to create free blocks 43 in the free block pool  (0050), and  the application software running over the OS can access each of the file more quickly and through fewer processes, which can suppress further fragmentation of the files in the physical address space (0083).

Claim 4. Moss discloses wherein the one or more first virtual function locations are accessible by the host (eg., The host 172 implements a controller memory buffer (CMB) 180 as an allocated portion of the local memory 178 for its own use. The CMB is partitioned to store commands and associated data from the host 172, 0051).
Claim 15. Moss discloses A data storage device (eg., data storage device 110 corresponding to the device 100 of FIG. 1, 0034 Fig. 2), comprising:
a non-volatile storage unit (eg., A memory module 140 corresponds to the memory 104 in FIG. 1 and includes a non-volatile memory (NVM), 0042 Fig. 2);
a volatile memory unit, comprising one or more first volatile memory locations and one or more second volatile memory locations (eg., controller memory 120 represents various forms of volatile and/or non-volatile memory (e.g., SRAM, DDR DRAM, flash, etc.) utilized as local memory by the controller 112. Various data structures and data sets stored by the memory including one or more map structures 122, one or more caches 124 for map data and other control information, and one or more data buffers 126 for the temporary storage of host (user) data during data transfers., 0038 Fig. 2;  local memories 206A, 206B are denoted as CMB 1 and CMB 2., para 0055 Fig. 7; “Controller Memory Buffer,” or CMB, 0022);
212 may issue virtualized read, write and flush commands to the VCMB 220 for execution by the respective controllers 208A, 208B to transfer or otherwise alter the data stored in the NVMs 210A, 210B., 0056, Fig. 7;   the VCS will be evaluated and, as required, converted into one or more local command sets (LCSs) to describe the local command processing necessary to carry out the VCS. The LCSs are processed by/distributed to the appropriate storage devices at block 310 for storage in the individual local controller memory partitions, 0076).
Moss does not disclose, but Hashimoto discloses 
a controller memory buffer (CMB) to copy data from a first location of the non-volatile storage unit to a second location of the non-volatile storage unit, wherein copying the data from the first location to the second location utilizes one or more second virtual function locations (eg., When the controller 10 carries out a garbage collection operation of the flash memory 16, the controller 10 carries out a data copy operation, so as to transfer data from one or more input blocks 50 and active blocks 46 in the active block pool 460 to other input blocks 44 (45) and the free blocks 430 in the free block pool 430, 0048 Fig.2, 7;    read physically fragmented data of a file stored in one or more physical storage regions of the flash memory unit and write the data continuously into other one or more physical regions of the flash memory unit,, 0020).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, providing the benefit of defragmentation of data (see Hashimoto, 0002, 0019)  to create free blocks 43 in the free block pool  (0050), and  the application software running over the OS can access each of the file more quickly and through fewer processes, which can suppress further fragmentation of the files in the physical address space (0083).

Claim 17. Moss discloses wherein the volatile memory unit comprises a plurality of CMBs (eg., a virtual controller memory buffer (VCMB) 220. The VCMB incorporates separate physical portions 222A, 222B of the local memories 206A, 206B as shown. As discussed below, from the host standpoint the VCMB 220 is a single, unitary memory with a single range of memory addresses used as a controller memory buffer (CMB) space such as described in FIGS. 5-6B. These respective portions of the local memories 206A, 206B are denoted as CMB 1 and CMB 2., 0055).
Claims 2,3,19 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20210191657) and in view of Hashimoto (US 20170220292), and further in view of Yang (US 20220057959 )
Claim 2. Moss in view Hashimoto does not disclose, but Yang discloses 
further comprising an advanced extensible interface (AXI) inbound multiplexer (mux) module, wherein the AXI inbound mux module is configured to filter one or more inbound host read or write commands to the controller (eg., CPU 404 is coupled to AXI (advanced extensible interface) matrix 502 and AXI matrix 512 as shown in FIG. 5. AXI matrix 512 is coupled to a CMD queue 514 and a status queue 516. AXI matrix 512 is a multiplexor.  AXI matrix 502 is a multiplexor that selectively couples CPU slave interface 504 to send or receive data from NVMe command processing subsystem 112, 0041 Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, providing the benefit of host machine 106 can issue another command to read the data back to host memory or store the data to NAND flash (see Yang, 0063),  provide high performance, efficient use of power, and flexibility to support future applications of computational storage drives (0028), by  selectively 504 to send or receive data from NVMe command processing subsystem 112 (0041).
Claim 3. Moss in view Hashimoto does not disclose, but Yang discloses 
further comprising a central processing unit (CPU), wherein the CPU is configured to utilize the inbound mux module to access the one or more second volatile memory locations (eg., CPU 404 shown in FIG. 5 includes a CPU slave interface 504, a master interface 506, a CPU extension instruction interface 508, and a peripheral interface 510. CPU slave interface 504, master interface 506, and peripheral interface 510 provide interfaces to various logic components. CPU extension instruction interface 508 is an instruction extension which includes logic to associate with the CPU., 0041).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, providing the benefit of host machine 106 can issue another command to read the data back to host memory or store the data to NAND flash (see Yang, 0063),  provide high performance, efficient use of power, and flexibility to support future applications of computational storage drives (0028), by  selectively couples CPU slave interface 504 to send or receive data from NVMe command processing subsystem 112 (0041).
Claim 19. Moss in view Hashimoto does not disclose, but Yang discloses 
further comprising an inbound multiplexer (mux) (eg.,. AXI matrix 512 is a multiplexor.  AXI matrix 502 is a multiplexor that selectively couples CPU slave interface 504 to send or receive data from NVMe command processing subsystem 112, 0041 Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, providing the benefit of host machine 106 can issue another command to read the data back to host memory or store the data to NAND flash (see Yang, 0063),  provide high performance, efficient use of power, and 504 to send or receive data from NVMe command processing subsystem 112 (0041).

Claims 5,18 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20210191657) and in view of Hashimoto (US 20170220292), and further in view of Shin (US 20190065102 )
Claim 5. Moss in view Hashimoto does not disclose, but Shin discloses 
wherein the one or more second virtual function locations are hidden from the host (eg., device memory buffer 722 is a memory space occupied by the memory system 1000. In other words, the device memory buffer 722 is a memory space that the host 2000 cannot access, and may be a space that the memory system 1000 exclusively occupies with respect to the host 2000., 0061 Fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Shin, providing the benefit of a technique for improving the read performance of the memory system (see Shin, 0005), and A flash memory device is frequently used as the nonvolatile memory device (0004)  provide a memory system with decreased read latency (0006) data can be read at a higher speed than the memory (0071).

Claim 18. Moss in view Hashimoto does not disclose, but Shin discloses 
wherein at least one CMB of the plurality of CMBs are hidden from the host (eg., device memory buffer 722 is a memory space occupied by the memory system 1000. In other words, the device memory buffer 722 is a memory space that the host 2000 cannot access, and may be a 1000 exclusively occupies with respect to the host 2000., 0061 Fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Shin, providing the benefit of a technique for improving the read performance of the memory system (see Shin, 0005), and A flash memory device is frequently used as the nonvolatile memory device (0004)  provide a memory system with decreased read latency (0006) data can be read at a higher speed than the memory (0071).


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20210191657) and in view of Hashimoto (US 20170220292), and further in view of Beard (US 20180150243)
Claim 6. Moss in view Hashimoto does not disclose, but Beard discloses 
wherein copying the data further comprises executing a plurality of read commands for a plurality of data stored in the non-volatile storage unit and executing a first write command to write the plurality of data associated with the plurality of read commands into a contiguous area of the non-volatile storage unit (eg., data rearrangement is the movement of data from a non-contiguous section of memory or other storage to a contiguous section of memory so that it can be fetched more efficiently from memory, 0018;  he process of reading data from a memory, re-arranging it, modifying some of it, and writing the data back to the memory, 0017).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Beard, providing the benefit of  A Data Reorganization Engine (DRE) takes data and reorganizes it, in a programmatic (or .

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20210191657) and in view of Hashimoto (US 20170220292), and further in view of Yang (cited above), and further in view of Brewer (US 20190272119)
Claim 20. Moss in view Hashimoto and Yang does not disclose, but Brewer discloses 
further comprising a plurality of registers coupled to the inbound mux (eg., an inbound request multiplexer couple to the network request queue… registers , 0028, Fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, with Brewer, providing the benefit of  provide for a memory controller which has high performance and is energy efficient (see Brewer, 0006) and reduced latency for repetitively accessed memory locations (0003).

Claims 7-13 is rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20210191657) and in view of Hashimoto (US 20170220292), and further in view of Yang (cited above) and Benisty (US 20180321987)
Claim 7. Moss discloses A data storage device (eg., data storage device 110 corresponding to the device 100 of FIG. 1, 0034 Fig. 2), comprising:
a non-volatile storage unit (eg., A memory module 140 corresponds to the memory 104 in FIG. 1 and includes a non-volatile memory (NVM), 0042 Fig. 2);
120 represents various forms of volatile and/or non-volatile memory (e.g., SRAM, DDR DRAM, flash, etc.) utilized as local memory by the controller 112. Various data structures and data sets stored by the memory including one or more map structures 122, one or more caches 124 for map data and other control information, and one or more data buffers 126 for the temporary storage of host (user) data during data transfers., 0038 Fig. 2;  local memories 206A, 206B are denoted as CMB 1 and CMB 2., para 0055 Fig. 7; “Controller Memory Buffer,” or CMB, 0022);
a controller coupled to the non-volatile storage unit, the volatile memory unit (eg.,  controller 102 , 0032 Fig. 1;  SSD 110 includes a controller circuit 112, 0036):
Moss does not disclose, but Hashimoto discloses 
a central processing unit (CPU) coupled to the controller, wherein the CPU is configured to: receive a copy command or a self-generated garbage collection decision from the controller (eg., the controller 10 carries out a device-initiated garbage collection (DIGC), 0050;  the controller 10 copies only valid data from the target active blocks 46, 0052; [Host Initiated Garbage Collection (HIGC), 0053;  the controller 10 of the storage device 2 selects one or more target active blocks 46, 0056 Fig. 11);
generate a plurality of read commands; write the plurality of read commands to the CMB ; (eg., When the controller 10 carries out a garbage collection operation of the flash memory 16, the controller 10 carries out a data copy operation, so as to transfer data from one or more input blocks 50 and active blocks 46 in the active block pool 460 to other input blocks 44 (45) and the free blocks 430 in the free block pool 430, 0048 Fig.2, 7;    read physically fragmented data of a file stored in one or more physical storage regions of the flash memory unit and write the data continuously into other one or more physical regions of the flash memory unit,, 0020;  the controller 10 selects copies (transfers) the valid data from the selected pages of the target active block 46 to an input block 45 (44). In step 1160, the controller 10 updates the LUT 13, such that LBAs of the copied valid data are mapped to the pages of the input block 45 (44)., 0058).
43 in the free block pool  (0050), and  the application software running over the OS can access each of the file more quickly and through fewer processes, which can suppress further fragmentation of the files in the physical address space (0083).
Moss in view Hashimoto does not disclose, but Yang discloses
an advanced extensible interface (AXI) inbound multiplexer (mux); , and the AXI inbound mux (eg., CPU 404 is coupled to AXI (advanced extensible interface) matrix 502 and AXI matrix 512 as shown in FIG. 5. AXI matrix 512 is coupled to a CMD queue 514 and a status queue 516. AXI matrix 512 is a multiplexor.  AXI matrix 502 is a multiplexor that selectively couples CPU slave interface 504 to send or receive data from NVMe command processing subsystem 112, 0041 Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, providing the benefit of host machine 106 can issue another command to read the data back to host memory or store the data to NAND flash (see Yang, 0063),  provide high performance, efficient use of power, and flexibility to support future applications of computational storage drives (0028), by  selectively couples CPU slave interface 504 to send or receive data from NVMe command processing subsystem 112 (0041).
Moss in view Hashimoto and Yang does not disclose, but Benisty discloses
generate physical region page (PRP) or scatter gather lists (SGLs) for the plurality of read commands pointing to the CMB (eg., a pointer to a PRP list, with the PRP list indicating the sections in host memory where the memory device is to write the data that was read from flash memory, 0021; CMB, 0072);

generate a first write command; generate PRPs for the first write command pointing to the CMB; issue a second doorbell for the first write command (eg., the doorbell write transactions, 0018;   issuing a write transaction to the corresponding submission queue doorbell register, 0020  with the PRP list indicating the sections in host memory where the memory device is to write the data, 0021;  for use in future commands to read from the specific submission queue or write to the specific completion queue., 0049; writes to the CMB, 0017) and
 program the data associated with the first write command to the non-volatile storage (eg., data to write to flash is located, 0021; a write command, in which the host device requests the memory device to write data to the flash memory, 0057, 0077; submission queues and completion queues, may be resident in the host device or in the memory device., 0072).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, and Benisty providing the benefit of  the data may be fetched immediately from the temporal buffer and provided to the host device. In this regard, the RLA hit may result in better flash memory latency (e.g., sense and transfer time) and thereby result in better performance (see Benisty, 0020).
Claim 8. Moss in view Hashimoto and Yang does not disclose, but Benisty discloses
wherein the CPU, after issuing a first doorbell, is further configured to wait for a first interrupt to arrive from the controller (eg., Responsive to receiving the interrupt, the host device 300 determines that there are one or more completion entries pending for the host device 300 in this completion queue 306, 0063).


Claim 9. Moss in view Hashimoto and Yang does not disclose, but Benisty discloses 
wherein reading comprises:
detecting, by the controller, the first doorbell and informing a submission queue manager (eg., the host device to the doorbell register on the memory device (with the write to the doorbell register indicating that there is a command on the SQ), 0068; in the CMB, .. submission queue, 0072 Fig. 4);
fetching, by the submission queue manager, the plurality of read commands from the CMB (eg., read command may be fetched from the flash memory to a temporal buffer, 0020); 
reading, by a buffer pointer manager (BPM), relevant PRPs from the CMB; reading, by a direct memory access (DMA), the data associated with the plurality of read commands from the non-volatile storage unit to the CMB (eg.,  memory device then uses another TLP read request to read data from the pointers or address in the PRP list, 0068;  the memory device uses a TLP read request to fetch the read command from the SQ (which is resident on the host device). Thus, the read command is a request for the memory device to read data from the non-volatile memory and to send the read data to the host device., 0069;  CMB 426 resident in memory device 420, 0076;   speculative execution of a read command may comprise reading data from the memory arrays 446 and storing the read data into temporary memory buffers, as discussed with regard to FIG. 6, 0079);

programming, by an interrupt logic (INL), a first interrupt message to a CPU mailbox, wherein the CPU comprises the CPU mailbox (eg., memory device posting a completion message to a completion queue., 0024).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, and Benisty providing the benefit of  the data may be fetched immediately from the temporal buffer and provided to the host device. In this regard, the RLA hit may result in better flash memory latency (e.g., sense and transfer time) and thereby result in better performance (see Benisty, 0020).

Claim 10. Moss in view Hashimoto and Yang does not disclose, but Benisty discloses 
wherein the CPU waits to receive the first interrupt message (eg., he memory device posts an interrupt to the host device 300, 0062, wherein the CPU is configured to determine if the plurality of read commands has been written to the CMB (eg., the memory device may monitor a communication interface between the host device 300 and the memory device for particular communications, such as writing to the submission queue(s) resident on the memory device, 0050).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, and Benisty providing the benefit of  the data may be fetched immediately from the temporal buffer and provided to the host device. In this regard, the RLA hit may result in better flash memory latency (e.g., sense and transfer time) and thereby result in better performance (see Benisty, 0020).

Claim 11. Moss in view Hashimoto and Yang does not disclose, but Benisty discloses wherein the CPU further determines if the first completion notification has arrived (eg., a completion message to the relevant completion queue 306., 0061; NVMe commands written by the host device 400 in real-time (or as the commands are transmitted internally within memory device 420), 0073;  interrupts (e.g., step 6 in FIG. 3), and activating the DMAs 438 for the actual data transfer between host device 400 and memory device 420., 0074).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, and Benisty providing the benefit of  the data may be fetched immediately from the temporal buffer and provided to the host device. In this regard, the RLA hit may result in better flash memory latency (e.g., sense and transfer time) and thereby result in better performance (see Benisty, 0020).

Claim 12. Moss in view Hashimoto and Yang does not disclose, but Benisty discloses wherein writing comprises:
detecting, by the controller, the second doorbell and informing a submission queue manager; fetching, by the submission queue manager, the first write command from the CMB (eg., it may be beneficial to pre-fetch commands from the next slots in the sequential queues even before the host device 400 provides notice to the memory device 420 (e.g., writes to the doorbell register in step 2 of FIG. 3). , 0076 Fig. 4);
reading, by a buffer pointer manager (BPM), the relevant PRPs from the CMB (eg.,  the memory device uses the PRP list to read host memory locations for data, 0021);
writing, by a direct memory access (DMA), data associated with the first write command to the non-volatile storage unit to the CMB (eg.,  the host device 400 writes a 428 located in CMB 426. At 504, the command parser 432 parses the command in real-time while the command is written to CMB 426., 0077 Fig. 5);
programming, by a completion queue manager (CQM), a second completion notification to the CMB (eg., After storing the data, the memory device uses a TLP write request to write an entry to the CQ (indicating that the write command has been completed), 0068); and
programming, by an interrupt logic (INL), a second interrupt message to a CPU mailbox, wherein the CPU comprises the CPU mailbox (eg.,  the memory device uses a TLP write request to generate an interrupt to the host device, with the interrupt signaling to the host device that there is an entry on the CQ. Responsive to the interrupt, the host device reads the entry on the CQ, and then issues a TLP write request to CQ Doorbell Write register indicating that the host device has reviewed the entry on the CQ., 0068).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimoto, with Yang, and Benisty providing the benefit of  the data may be fetched immediately from the temporal buffer and provided to the host device. In this regard, the RLA hit may result in better flash memory latency (e.g., sense and transfer time) and thereby result in better performance (see Benisty, 0020).

Claim 13. Moss in view Hashimoto and Yang does not disclose, but Benisty discloses wherein the CPU waits to receive the second interrupt message (eg.,  Scheduler 440 is configured to control the data transfer while activating the control path 436 for fetching PRPs, posting completion (e.g., step 5 in FIG. 3) and interrupts (e.g., step 6 in FIG. 3), and activating the DMAs 438 for the actual data transfer between host device 400 and memory device 420, 0074).
.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 20210191657) and in view of Hashimoto (US 20170220292), and further in view of Yang (cited above) and Benisty (US 20180321987) and Hahn (US 20190294344)
Claim 14. Moss in view Hashimoto and Yang and Benisty does not disclose, but Hahn discloses 
wherein receiving the second interrupt message corresponds to completing the copy command received by the controller (eg., to send another copy of target read data…  In step 932, controller interrupts the host for command n. , 0093; If controller 102 sends X read instructions to non-volatile memory 104, the non-volatile memory 104 will perform one or more sense operations in order to sense X copies of the data, 0068).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device including a controller and CMB for read, write commands with SSD as disclosed by Moss, with Hashimotooto, with Yang, and Benisty, with Hahn, providing the benefit of  results stored in step 626 are saved into the Controller Memory Buffer (CMB), which is a region of general purpose read/write memory on the controller …  to report the multiple copies of data read by storing the multiple copies of data in the CMB within the memory system (e.g. DRAM 106) that may be used for a variety of purposes (see Hahn, 0076).









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135